EXHIBIT 99.1 F I N A N C I A L RELATIONS BOARD n e w s RE:NN, Inc. 2000 Waters Edge Drive Johnson City, TN37604 FOR FURTHER INFORMATION: AT THE COMPANY AT FINANCIAL RELATIONS BOARD Will Kelly Marilynn Meek Vice President and Chief Administrative Officer (General info) (423) 743-9151 (212) 827-3773 FOR IMMEDIATE RELEASE November 15, 2013 NN, INC. BOARD ANNOUNCES QUARTERLY DIVIDEND Johnson City, Tenn, November 15, 2013 – NN, Inc. (Nasdaq: NNBR) announced today its Board of Directors declared a quarterly cash dividend of $0.06 per common share. The dividend will be paid on December 20, 2013, to shareholders of record as of the close of business on November 28, 2013. NN, Inc. manufactures and supplies high precision metal bearing components, industrial plastic and rubber products and precision metal components to a variety of markets on a global basis.Headquartered in Johnson City, Tennessee, NN has 10 manufacturing plants in the United States, Western Europe, Eastern Europe and China.NN, Inc. had sales of US $370 million in 2012.
